Citation Nr: 1634828	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  16-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected major depressive disorder.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from April 2002 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in October 2012 and November 2013.  

On his January 2016 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing be conducted via video conference.  The requested hearing was scheduled for August 2016; however, he effectively withdrew his request for a hearing at the same time that he requested to withdraw his appeal.  


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in this appeal, the Veteran's agent-representative submitted a statement indicating that the Veteran wished to withdraw his appeal concerning the issues of entitlement to an increased rating for service-connected major depressive disorder and entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of an increased rating for service-connected major depressive disorder and entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a Veteran or by the authorized representative.  38 C.F.R. § 20.204. 

In October 2012, the RO issued a rating decision that granted an increased 20 percent rating for service-connected sacroiliitis and continued a 70 percent rating for service-connected major depressive disorder.  In April 2013, the Veteran's agent-representative submitted a timely notice of disagreement (NOD) that, in pertinent part, expressed disagreement with all adjudicative determinations referenced in the October 2012 rating decision.  The RO subsequently issued a statement of the case (SOC) in November 2015 but the SOC only addressed the claim for entitlement to an increased rating for major depressive disorder.  See C.F.R. §§ 19.26, 19.29, 19.30 (2015) (providing for the issuance of an SOC after an NOD has been received).

In a November 2013 rating decision, the RO denied service connection for sleep apnea.  After the Veteran submitted a timely NOD in August 2014, the RO issued an SOC addressing this issue in December 2015.  

In January 2016, the Veteran submitted a timely substantive appeal, via VA Form 9, which was accompanied with a statement from his agent-representative that clarified the Veteran wished to perfect an appeal regarding the issues addressed in the SOCs issued in November and December 2015.  Neither statement from the Veteran or his representative mentioned or inquired as to the issue of entitlement to an increased rating for service-connected sacroiliitis.  

Accordingly, the RO subsequently certified the issues of entitlement to an increased rating for service-connected major depressive disorder and entitlement to service connection for sleep apnea to the Board.  See July 2016 VA Form 8.  

However, in August 2016, the Veteran's agent-representative submitted a written statement indicating that the Veteran wished to withdraw all pending appeals.  As such, there remains no allegation of error of fact or law for appellate consideration as to the issues that were properly perfected and certified to the Board, as well as any additional issues that may have been pending but not certified to the Board, including specifically entitlement to an increased rating for service-connected sacroiliitis.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they must be dismissed.


ORDER

The appeal involving the issues of entitlement to an increased rating for service-connected major depressive disorder and entitlement to service connection for sleep apnea is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


